Citation Nr: 0014834	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for multiple joint arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
October 1952, and from January 1954 to March 1972.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in No. Little Rock, Arkansas 
(hereinafter RO).

By a decision dated in September 1996, the Board denied the 
issue of whether new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
multiple joint arthritis.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In March 1999, the Court vacated 
and remanded the Board's September 1996 decision as to this 
issue, and the claim was returned to the Board for 
disposition in accordance with the terms of the Court's 
decision.


REMAND

In light of the Court's decision, the Board has determined 
that the instant claim should be remanded to the RO in order 
to ensure compliance with due process considerations in light 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
(hereinafter Federal Circuit) changed the law as it pertains 
to the submission of new and material evidence and offered 
guidance as to how the Court should review such 
determinations made by the Board.  First, the Federal Circuit 
overruled the Court's definition of materiality, as it 
applies in the context of a reopened claim.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Federal Circuit 
determined that the provisions of 38 C.F.R. § 3.156 (1999) 
constitute the appropriate standard for determining whether 
new and material evidence has been submitted.  In sum, Hodge 
provides for a reopening standard on the basis of whether new 
evidence (1) bears directly or substantially on the specific 
matter under consideration, and (2) is 

so significant that it must be considered in order to fairly 
decide the merits of the claim.

In light thereof, the Board is returning this claim to the RO 
for review in the first instance consistent with the Federal 
Circuit's holding in Hodge, so as to avoid prejudice to the 
veteran and his claim.  Accordingly, this claim is remanded 
for the following action:

The RO should adjudicate the issue of 
whether new and material evidence has 
been presented to reopen a claim for 
service connection for multiple joint 
arthritis in light of the Federal 
Circuit's recent holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  If 
the decision remains adverse, the RO 
should provide the veteran and his 
representative with an appropriate 
supplemental statement of the case which 
fully discusses the legal standards and 
regulations utilized in making the 
decision, along with a reasonable amount 
of time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further review, as 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further 

notice; however, he may present additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

